      Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 1 of 31



1    JOSHUA M. DICKEY
     Nevada Bar No. 6621
2    BAILEYKENNEDY
3    8984 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
4    Telephone: (702) 562-8820
5    Facsimile: (702) 562-8821
     Email: jdickey@baileykennedy.com
6
7    NEIL D. GREENSTEIN
     Virginia Bar No. 18555
8    TECHMARK
     1751 Pinnacle Drive, Suite 1000
9
     Tysons, VA 22102
10   Telephone (347) 514-7717
     Facsimile: (408) 280-2250
11
     Email: ndg@techmark.com
12   [Will Comply with LR IA 11-2 within 45 days]
13   Attorneys for Plaintiff
     HURRICANE ELECTRIC LLC
14
15                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEVADA
16
17   HURRICANE ELECTRIC LLC,                 CASE NO.
18              Plaintiff,                   COMPLAINT FOR COPYRIGHT
                                             MISUSE AND DECLARATORY
19        v.                                 JUDGMENT OF NO COPYRIGHT
                                             INFRINGEMENT
20   MILLENNIUM FUNDING, INC.;
     BODYGUARD PRODUCTIONS,                  JURY TRIAL DEMANDED
21   INC.; UN4 PRODUCTIONS, INC.;
     HOMEFRONT PRODUCTIONS,
22   INC.; MILLENNIUM MEDIA, INC.;
     CRIMINAL PRODUCTIONS, INC.;
23   CLEAR SKIES NEVADA, LLC;
     HUNTER KILLER PRODUCTIONS,
24   INC.; LHF PRODUCTIONS, INC.;
     RAMBO V PRODUCTIONS, INC.;
25   FALLEN PRODUCTIONS, INC.;
     WICKED NEVADA, LLC; 211
26   PRODUCTIONS, INC.; FATHERS &
     DAUGHTERS NEVADA, LLC;
27   VOLTAGE DEVELOPMENT NCCF,
     LLC; HB PRODUCTIONS, INC.;
28   STATUS UPDATE, LLC; STOIC
               COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                NO COPYRIGHT INFRINGEMENT
                                           -1-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 2 of 31



1     PRODUCTIONS, INC.; COBBLER
      NEVADA, LLC; SURVIVOR
2     PRODUCTIONS, INC.; TREVOR
      SHORT; and, AVI LERNER,
3
                   Defendants.
4
5          Plaintiff Hurricane Electric LLC ("Plaintiff" or “HE”), by counsel, for its
6    Complaint against all of the defendants identified herein ("Defendants"), alleges on
7    knowledge as to its own actions, and otherwise Plaintiff is informed and believes and
8    thereon alleges, as follows:
9                                   NATURE OF THE ACTION
10         1.     This court has original jurisdiction over the subject matter of this action
11   pursuant to the Copyright Act, 17 U.S.C. §§ 101 et seq., pursuant to 28 U.S.C. §§ 1331,
12   1332(a) and (c), 1338(a), and pursuant to the Declaratory Judgment Act, 28 U.S.C. §§
13   2201 and 2202.
14         2.     This is an action under the Declaratory Judgment Act, 28 U.S.C. §§ 2201
15   and 2202, seeking a declaratory judgment that Plaintiff has not infringed any alleged
16   copyright rights of Defendants (including any of Defendants’ predecessors and/or
17   successors in interest), directly, contributorily, or vicariously, and in the alternative, to
18   the extent it is found that HE has infringed any such alleged rights, that HE is shielded
19   from liability by Title II of the Digital Millennium Copyright Act (DMCA), 17 U.S.C. §
20   512, also known as the “safe harbor” provisions of the Online Copyright Infringement
21   Liability Limitation Act (OCILLA).
22         3.     This action arises from Defendants’ counsel serving a subpoena on HE (in
23   the interest of all Defendants), to demand publicly-available information from HE, then
24   improperly using that subpoena in extensive ex parte communications with HE to fish
25   for additional information from HE. This led to all Defendants making ever-growing
26   copyright infringement allegations and demands that HE must take action against alleged
27   third-party copyright infringers unidentified to and unknown to HE and with which HE
28   has no relationship and no direct control over, or face legal consequences.
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                  -2-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 3 of 31



1          4.     Defendants’ cease and desist letters are demanding that upstream service
2    providers like HE simply shut down entire Internet Service Providers (ISPs) that provide
3    Internet access to thousands and sometimes tens of thousands of people, based solely on
4    allegations of infringement by even a single unidentified end-user subscriber to an ISP.
5    Defendants are thus putting HE in an impossible situation, all based on an improper and
6    unlawful overextension of Defendants’ alleged copyright rights. Defendants’ letters and
7    demands directed to HE are abusive, tortious, are otherwise wrongful, and constitute
8    copyright misuse.
9          5.     Accordingly, this is also an action for copyright misuse due to Defendants’
10   unlawful scheme to secure an exclusive right or limited monopoly not granted by the
11   Copyright Office pursuant to 17 U.S.C. § 102(b), which would be contrary to public
12   policy to grant, by, inter alia, alleging that HE is a copyright infringer and demanding
13   that HE take action against alleged third-party copyright infringers unidentified to and
14   unknown to HE, and with which HE has no relationship and no direct control.
15   Defendants’ actions improperly extend their alleged copyrights to encompass HE’s
16   procedures, processes, systems, and methods of operation.
17                                       THE PARTIES
18         Plaintiff Hurricane Electric
19         6.     Plaintiff HE is a limited liability company organized and existing under the
20   laws of the State of Nevada, with its principal place of business in Fremont, California.
21         7.     HE is a small privately-held company started in Silicon Valley by a start-
22   up individual entrepreneur. HE has grown, in a niche upstream service provider market,
23   to be a global provider of access to the backbone of the Internet, offering Internet
24   Protocol version 4 (IPv4) and Internet Protocol version 6 (IPv6) Internet access, transit,
25   tools, and network applications, as well as data center co-location services.
26         8.     HE operates a global IPv4 and IPv6 network and is considered the largest
27   IPv6 backbone in the world as measured by the count of peering interconnections to
28   other networks. Within its global network, HE is connected to over 200 major exchange
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                 -3-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 4 of 31



1    points and exchanges traffic directly with more than 7,500 different networks.
2    Employing a resilient fiber-optic topology, HE has no less than five redundant 100G
3    paths crossing North America, five separate 100G paths between the U.S. and Europe,
4    and 100G rings in Europe and Asia. Hurricane also has a ring around Africa, and a PoP
5    in Australia.
6           9.       HE offers an IPv6 tunnel broker service, providing free connectivity to the
7    IPv6 Internet via 6-in-4 IPv6 transition mechanisms. As of May 7, 2018, the company
8    reported 97,067 provisioned tunnels spanning 197 countries via the IPv6 tunnel broker.
9    HE provides an online IPv6 certification program to further education and compliance
10   in IPv6 technology, with at least 15,382 individuals in 155 countries having reached the
11   highest level of the IPv6 certification.
12          10.      In addition to its vast global network, HE owns and operates two data
13   centers / co-location facilities, including HE Fremont 2, its newest 200,000 square-foot
14   facility. HE offers IPv4 and IPv6 transit solutions over the same connection. Connection
15   speeds available include 100GE (100 gigabits/second), 40GE, 10GE, and gigabit
16   ethernet.
17          11.      HE’s primary business is as an upstream service provider (referred to in
18   some contexts as an Online Service Provider (“OSP”)) and its business model for this
19   service does not include “hosting” data on servers for customers accessible by third
20   parties. HE, as an upstream service provider, does not have access to, or have control
21   over, the content communicated through the Internet by its customers, which are account
22   holders such as ISPs, or by its customers’ customers, such as end-user subscribers to an
23   ISP.
24          12.      As an upstream service provider, HE simply acts as a “highway” that
25   passively provides its customers, and thus its customers’ customers, with Internet access.
26   HE Internet connections are business-to-business (“B2B”) type connections and are most
27   often sourced from data centers, and include customers such as the Government,
28   including the U.S. Navy’s Naval Research Labs which in turn provides service to
                     COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                      NO COPYRIGHT INFRINGEMENT
                                                   -4-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 5 of 31



1    thousands or tens of thousands of end-users, and ISPs that provide Internet service to
2    thousands or tens of thousands of third-party subscribers over large geographic areas.
3          13.      While HE’s B2B connections at data centers are competitive with certain
4    aspects of major Internet providers like Cox, Comcast, Verizon, etc., HE does not have
5    the connections to go the “last mile” to end-users, and end-users must utilize a third-party
6    service provider to connect to HE.
7          Defendants
8          14.      HE is informed and believes and based thereon alleges that multiple
9    Defendants, many of which share the same addresses, managing agents, and/or agents
10   for service, are copyright assertion entities in the business of generating income
11   primarily from threats of infringement lawsuits against legitimate technology companies
12   that have nothing to do with any alleged infringements by unnamed end-users of Internet
13   connections.
14         15.      HE is informed and believes and based thereon alleges that some, if not all,
15   of the Defendants are funded at least in part by litigation funding companies that have
16   no previous interest in Defendants’ lawsuits, but nonetheless finance Defendants’
17   lawsuits with a view to sharing the financial recovery if the suit succeeds.
18         16.      Recent trends in the law have been against copyright assertion entities' use
19   of the court system to wrest nuisance settlements from poor and unsophisticated Internet
20   users who may have been baited into downloading media online in violation of copyright
21   laws. While copyright assertion entities would typically bully individual alleged
22   infringers en masse with threats of $150,000 statutory damages awards and attorney-fee-
23   shifting penalties, courts, especially in the Ninth Circuit, have increasingly frustrated
24   that business model by limiting damages awards in such cases to $750 with little or no
25   attorney fee awards. HE is informed and believes and based thereon alleges that
26   Defendants have been forced to adopt a new business model in view of these changes in
27   the law, and are now targeting technology companies higher up the Internet food chain,
28   like HE, who have nothing to do with any alleged infringements by unnamed end-users
                    COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                     NO COPYRIGHT INFRINGEMENT
                                                  -5-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 6 of 31



1    of Internet connections provided to third-parties by HE's customers (or by HE's
2    customers' customers).
3          17.    Defendants’ counsel claims to represent identified and unidentified owners
4    of various identified and unidentified copyright-protected motion pictures allegedly
5    infringed by HE, “including but not limited to” the present following-named Defendants,
6    which HE is informed and believes and thereon alleges are as follows:
7          18.    Millennium Funding, Inc., which is organized and existing under the laws
8    of the state of Nevada and has its principal place of business in Nevada.
9          19.    Bodyguard Productions, Inc., which is organized and existing under the
10   laws of the state of Nevada and has its principal place of business in Nevada.
11         20.    UN4 Productions, Inc., which is organized and existing under the laws of
12   the state of Nevada and has its principal place of business in Nevada.
13         21.    Homefront Productions, Inc., which is organized under the laws of the state
14   of Nevada and has its principal place of business in Nevada.
15         22.    Millennium Media, Inc., which is organized and existing under the laws of
16   the state of Nevada and has its principal place of business in California.
17         23.    Criminal Productions, Inc., which is organized under the laws of the state
18   of Nevada and has its principal place of business in Nevada.
19         24.    Clear Skies Nevada, LLC, which is organized under the laws of the state of
20   Nevada and has its principal place of business in Nevada.
21         25.    Hunter Killer Productions, Inc., which is organized and existing under the
22   laws of the state of Nevada and has its principal place of business in Nevada.
23         26.    LHF Productions, Inc., which is organized and existing under the laws of
24   the state of Nevada and has its principal place of business in Nevada.
25         27.    Rambo V Productions, Inc., which is organized and existing under the laws
26   of the state of Nevada and has its principal place of business in Nevada.
27         28.    Fallen Productions, Inc., which is organized and existing under the laws of
28   the state of Nevada and has its principal place of business in Nevada.
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                 -6-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 7 of 31



1          29.    Wicked Nevada, LLC, which is organized and existing under the laws of
2    the state of Nevada and has its principal place of business in Nevada.
3          30.    211 Productions, Inc., Nevada, which is organized and existing under the
4    laws of the state of Nevada and has its principal place of business in Nevada.
5          31.    Fathers & Daughters Nevada, LLC, which is organized under the laws of
6    the state of Nevada and has its principal place of business in Nevada.
7          32.    Voltage Development NCCF, LLC, organized and existing under the laws
8    of the state of Nevada and has its principal place of business in California.
9          33.    HB Productions, Inc., organized and existing under the laws of the state of
10   Nevada and has its principal place of business in Nevada.
11         34.    Status Update, LLC, organized and existing under the laws of the state of
12   Nevada and has its principal place of business in California.
13         35.    Stoic Productions, Inc. organized and existing under the laws of the state of
14   Nevada and has its principal place of business in Nevada.
15         36.    Cobbler Nevada, LLC, organized under the laws of the state of Nevada and
16   has its principal place of business in California.
17         37.    Survivor Productions, Inc., organized under the laws of the state of Nevada
18   and has its principal place of business in Nevada.
19         38.    Trevor Short who is a resident and domiciliary of Nevada.
20         39.    Avi Lerner who is a resident and domiciliary of Nevada.
21                                       JURISDICTION
22         Declaratory Judgment Jurisdiction
23         40.    An actual case or controversy exists between the parties to this action.
24         41.    Defendants, by counsel, have repeatedly asserted in writing and over the
25   phone that HE has been and still is engaging in acts of copyright infringement, and have
26   repeatedly threatened to take legal action against HE (though Defendants’ counsel has
27   not provided any specific, concrete indications that a suit by the Defendants is
28   imminent).
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                  -7-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 8 of 31



1           42.    Attached as Exhibits 1, 2, 3, and 4 are true and correct copies of
2    correspondence between counsel for the parties to this action.
3           43.    Defendants, by counsel, have repeatedly demanded in writing and over the
4    phone that HE immediately terminate the accounts of numerous third-parties over which
5    HE has no control, prospectively agree to take similar actions in the future whenever
6    Defendants’ counsel sends future notices, and pay money damages well in excess of
7    $500,000.
8           44.    Defendants stated the damages are going up as time passes but that the
9    sooner money is paid along with an agreement to provide the name of the publicly
10   available (through WHOIS) customers of HE, the amount of HE’s liability will then be
11   capped by agreement. Defendants undeniably recognize that HE cannot identify the
12   alleged infringers and does not have the ability to shut down service only to an alleged
13   infringer (without shutting down service to thousands or tens of thousands of innocent
14   end-users) but will agree to “go away” for a substantial payment with an agreement to
15   provide Defendants, in the future, with publicly available information.
16          45.    Defendants, by counsel, have also sought additional information from HE
17   so that additional undisclosed copyright assertion entities could be represented by
18   counsel and seek additional damages from HE.
19          46.    HE has refuted Defendants’ allegations and repeatedly refused to comply
20   with Defendants’ improper and impractical demands. Nonetheless, Defendants continue
21   to repeat their demands, creating a significant cloud of uncertainty over HE’s business,
22   and causing HE to have a real and reasonable apprehension that it will eventually be
23   subject to suit.
24          47.    The circumstances show that there is a substantial controversy between HE
25   and Defendants, which have adverse legal interests, of sufficient immediacy and reality
26   to warrant the issuance of a declaratory judgment.
27
28
                   COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                    NO COPYRIGHT INFRINGEMENT
                                                -8-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 9 of 31



1          Personal Jurisdiction
2          48.    Personal jurisdiction is proper in the District of Nevada over the Defendants
3    identified herein, because they are either organized in this state (whether as a
4    corporation, a limited liability company, a partnership, a joint venture, or an
5    unincorporated association), and/or have their principal place of business in this state (or
6    their domicile in this state, if an individual), such that this Court has general personal
7    jurisdiction over those Defendants.
8                                              VENUE
9          49.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c).
10                     DETAILED JURISDICTIONAL ALLEGATIONS
11         50.    On July 12, 2019, counsel for Defendants opened miscellaneous action
12   number 1:19-mc-250 in the District of Hawaii entitled In re Subpoena to Hurricane
13   Electric, LLC, for the purpose of issuing a subpoena to HE under 17 U.S.C. § 512(h) to
14   force HE “to identify alleged infringer(s) of Owner’s Copyright protected motion
15   pictures.” (hereafter collectively “the Subpoena”).
16         51.    Attached as Exhibit 8 is a true and correct copy of the Subpoena
17         52.    The information requested in the Subpoena was information publicly
18   available via a WHOIS search online.
19         53.    The Subpoena which was issued and based upon two letters, dated July 10,
20   2019 and July 12, 2019, regarding allegations of copyright infringement by HE, was
21   purportedly mailed to HE by counsel for Defendants.
22         54.    Counsel for Defendants served the Subpoena on HE, namely on “Hurricane
23   Electric LLC dba Hurricane Electric Internet Services Registered Agent: MIKE LEBER
24   760 Mission Court, Fremont, CA 94539”. The Subpoena required HE to take action and
25   to search its files and to produce documents, all subject to the enforcement powers and
26   penalties of the court.
27         55.    Counsel for Defendants then improperly used the existence of the Subpoena
28   to communicate extensively with HE, ex parte, such that the written communications
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                  -9-
       Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 10 of 31



1    between counsel for Defendants and HE totaled forty-one (41) pages of documents. In
2    these communications counsel for Defendants fished HE for information regarding other
3    alleged infringements to assert against HE.
4          56.    When HE’s unrepresented Director of Infrastructure explained to
5    Defendants’ counsel that HE has no technological way to identify the alleged infringer
6    and that Defendants’ counsel must go HE’s customer – i.e., the ISP or the U.S. Naval
7    Research Labs – Defendants’ counsel responded by stating he was under no obligation
8    to go to the ISPs or to the US Navy and that “the buck stops at HE.”
9          57.    This is not the first time that counsel for Defendants, in representing one or
10   more of the present Defendants, misused judicial process to search for new alleged
11   copyright infringements. In District of Hawaii case number 19-cv-169-LEK-KJM, listed
12   on some of Defendants’ cease and desist letters (Exhibits 1, 2, 4), counsel for Defendants
13   repeatedly misused judicial process by purporting to serve process on non-parties. In
14   docket entry number 51, dated 10/28/2019 (a true and correct copy of which is attached
15   hereto as Exhibit 5), the Hawaii Court stated:
16         The Court is aware that Mr. * * *, as the plaintiffs' counsel, has engaged in
17         the same conduct in at least two other cases: (1) HB Prods., Inc. v. Doe, et
           al., Civil No. 19-00389 ACK-KJM; and (2) Wicked Nev., LLC v. Doe, et al.,
18         Civil No. 19-00413 SOM-KJM. The Court cautions Mr. * * * that similar
19         actions in the future will result in the Court striking the plaintiffs' filings.
20         58.    On or about March 19, 2020, counsel for Defendants sent to HE a cease-
21   and-desist letter (Exhibit 1 hereto), alleging infringement by HE of copyrights allegedly
22   owned by eight (8) different parties for which HE is now seeking declaratory judgment.
23         59.    Counsel for HE responded on April 19, 2020, via email with a request that
24   counsel for Defendants identify, among other things, the clients he represents.
25         60.    On or about May 1, 2020, counsel for Defendants responded with a new
26   cease and desist letter (Exhibit 2 hereto) to HE, by counsel, this time alleging
27   infringement by HE of copyrights allegedly owned by thirty (30) different parties for
28
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                 -10-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 11 of 31



1    which HE is now seeking declaratory judgment and identifying approximately 2,300 IP
2    addresses where such infringements allegedly took place.
3          61.    On or about May 15, 2020, counsel for HE responded to counsel for
4    Defendants with a letter (Exhibit 3 hereto, inadvertently misdated June 15, 2020),
5    explaining in detail why HE, as an Online Service Provider to ISP’s, did not infringe,
6    and that in the alternative, HE was protected by the Safe Harbor provisions of the
7    DMCA.
8          62.    Notwithstanding     HE’s     explanation   of   non-infringement    and   the
9    impossibility of complying with Defendants’ demands, on May 20, 2020, counsel for
10   Defendants sent yet another cease and desist letter (Exhibit 4 hereto) to HE, by counsel,
11   reiterating Defendants’ position that HE is infringing their copyrights and indicating that
12   as time went on, even “more of [his] clients’ motion pictures are infringed.”
13         63.    The extent of Defendants’ ongoing harassment of HE is significant, and
14   includes numerous unrelenting cease and desist letters directed to HE over a period of
15   nearly eleven (11) months, asserting ever-growing lists of alleged infringements,
16   stemming from the Rule 45 Subpoena issued to HE, which led to 41 pages of
17   communications directly with HE, all of which led directly to the present Defendants’
18   allegations of infringement against HE.
19         64.    Defendants’ cease and desist letters are demanding that upstream service
20   providers like HE simply shut down entire service providers that provide Internet access
21   to thousands or tens of thousands of people, based solely on allegations of infringement
22   by even a single end-user subscriber to an ISP. Defendants are refusing to contact the
23   service providers providing service to end-users who can identify the potential infringer
24   and instead are putting upstream service providers like HE in an impossible situation, all
25   based on an improper and unlawful overextension of Defendants’ alleged copyright
26   rights. Defendants’ cease and desist letters directed to HE are thus abusive, tortious,
27   constitute copyright misuse, and are otherwise wrongful.
28
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                 -11-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 12 of 31



1            65.    Indeed, Defendants’ counsel has already negotiated resolutions with some
2    ISPs (not sourcing connections from HE) for large payments in exchange for
3    withholding further action for infringement. Specifically, Defendants’ counsel sued
4    torrent site YTS in Hawaii. There, several of the same Defendants here were plaintiffs
5    represented by the same counsel, and received a payment of over $1,000,000 (One
6    Million        Dollars).    As       stated     in     a      TechWorm        article     --
7    https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html              --
8    notwithstanding the settlement, there are still hundreds of pirated movies on that piratical
9    site.     (A      true     and     correct     screen-print    of     the    web        page
10   https://www.techworm.net/2020/04/torrent-site-yts-piracy-lawsuit-online.html              is
11   attached hereto as Exhibit 7.)
12           66.    Defendants do not actually care about stopping the ongoing infringements
13   of copyrights; they just want large immediate one-time payments from each service
14   provider they can associate with the still-allegedly-infringing IP addresses.
15           67.    The present claims arise directly out of and relate to the Defendants’
16   activities described herein.
17                                    GENERAL ALLEGATIONS
18           68.    HE's primary business model is as an upstream service provider that
19   provides its account-holder customers, such as ISPs, with access to the backbone of the
20   Internet. HE does not have access to, or have control over, any content communicated
21   through the Internet by its customers, also called account holders, or by its customers'
22   customers, such as subscribers to an ISP account holder, or other end-users.
23           69.    HE provides a passive conduit to the backbone of the Internet, and does not
24   engage in any volitional conduct with respect to any content that does or does not pass
25   through its Internet connections including allegedly copyrighted material, such that HE
26   is not the proximate cause of any copyright infringement alleged by Defendants.
27           70.    Defendants allege that one or more end-users to one or more account
28   holders (including subscribers to ISPs) that obtain access to the backbone of the Internet
                    COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                     NO COPYRIGHT INFRINGEMENT
                                                   -12-
           Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 13 of 31



1    from HE have committed copyright infringement by downloading copies of Defendants'
2    copyrighted motion pictures using the Internet connections provided to those subscribers
3    by those ISPs.
4             71.   There is no causal nexus between HE's conduct and the alleged copyright
5    violations by end-user subscribers, who have no relationship with HE.
6             72.   HE's conduct in providing account holders such as ISPs with passive
7    conduits to the backbone of the Internet is not the proximate cause of any alleged
8    infringement by any end-user subscribers who are customers of the account holders.
9             73.   Indeed, HE is physically located in San Jose and Fremont, California and
10   its     service      is   part    of    the    Internet    backbone.     As    explained   in
11   Wikipedia - https://en.wikipedia.org/wiki/Internet_backbone (a true and correct copy is
12   attached as Exhibit 6):
13            The Internet backbone may be defined by the principal data routes between
14            large, strategically interconnected computer networks and core routers of the
15            Internet. These data routes are hosted by commercial, government, academic
              and other high-capacity network centers, the Internet exchange points and
16            network access points, that exchange Internet traffic between the countries,
17            continents, and across the oceans. Internet service providers, often Tier 1
              networks, participate in Internet backbone traffic by privately negotiated
18
              interconnection agreements, primarily governed by the principle of
19            settlement-free peering.
20            74.   A      depiction    of    the    Internet    transit    can    be   found   at:
21   https://en.wikipedia.org/wiki/Internet_transit#/media/File:Internet_Connectivity_Distri
22   bution_&_Core.svg
23
24
25
26
27
28
                       COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                        NO COPYRIGHT INFRINGEMENT
                                                     -13-
       Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 14 of 31



1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18   By User: Ludovic.ferre - Internet Connectivity Distribution & Core.svg, CC BY-SA 3.0,
19   https://commons.wikimedia.org/w/index.php?curid=10030716
20         75.    HE’s business is largely at the IXP (yellow) level. In order for an end-user
21   to be connected through HE at the IXP level, that end-user must have a service provider
22   who can connect to the IXP. As shown in the diagram, this could be a Tier 2 ISP (light
23   blue) or a Tier 3 Network (purple or light green).
24         76.    HE has no control over how an ISP/service provider allocates connections
25   to end-users. As examples, (a): a service provider could break up a single version 4, IP
26   address to be used contemporaneously by tens of thousands of end-users, or (b) a service
27   provider may have hundreds (or more) of IP addresses and it can allocate the IP addresses
28   to customers on an as needed basis thereby allowing the service provider to have many
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                -14-
       Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 15 of 31



1    more end-users than IP addresses. This is like “timesharing” where one unit can be used
2    by many people at different times.
3          77.    When a service provider divides up internet service from a company like
4    HE, HE has no technological way to determine the identity of the end-user. However,
5    the service provider who controls the shared connection typically has logs and can
6    identify each of its end-users based upon which IP address, the date and the time (just
7    like a hotel can identify the person using a timeshare hotel suite on a given date but the
8    property owner who does not have the records/logs cannot).
9          78.    HE has no relationship with, nor control over, any end-user subscribers to
10   the one or more ISPs and service providers that obtain access to the backbone of the
11   Internet from HE.
12         79.    HE has no control over any content communicated through the Internet by
13   any end-user subscribers to the one or more ISPs and service providers that obtain access
14   to the backbone of the Internet from HE.
15         80.    HE has no control over any content communicated through the Internet by
16   the one or more account holders, such as ISPs, that obtain access to the backbone of the
17   Internet from HE.
18         81.    As explained above, HE does not even have the ability to identify the end-
19   user as the information required to do so is in the hands of the direct service providers,
20   which are publicly identified and known to Defendants, but which Defendants have
21   refused to contact or serve a subpoena under the DMCA.
22         82.    The only way that HE could shut down a connection to the Internet of an
23   alleged infringing end-user subscriber who accesses the Internet through an account
24   holder such as an service provider that itself obtains access to the backbone of the
25   Internet from HE, would be to shut down all access to the Internet to that ISP, service
26   provider and/or account holder.
27         83.    Shutting down all access to the Internet to an ISP or other account holder
28   would shut down not only a particular end-user subscriber’s access to the Internet, but
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                -15-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 16 of 31



1    would also shut down the Internet access of all the other end-user subscribers who gain
2    access to the Internet from that ISP or other account holder, which would typically mean
3    shutting down Internet access for thousands or tens of thousands (perhaps hundreds of
4    thousands if the account holder has multiple IP addresses) of innocent people across
5    wide geographic regions. It is simply not appropriate to shut down an entire city, a
6    school system, rural area with subscribers covering a 5-state region, or an airport internet
7    provider at such airports as LAX because defendants do not want to bother contacting
8    the ISP providing service from HE’s backbone so that Defendants can obtain the
9    information identifying the specific infringer. Yet that is exactly what Defendants are
10   demanding HE do.
11         84.    Illustrating the ridiculousness of Defendants’ demands, HE’s account
12   holders include, for example, ISP’s, and even the U.S. Navy’s Naval Research Labs.
13   Defendants know from publicly available records, and as set forth in communications
14   from the undersigned counsel, that these ISPs include companies such as the reportedly
15   leading Internet Service Provider in the Gilbert, Mesa, Queen Creek, San Tan Valley,
16   Coolidge, Eloy, Casa Grande and Florence Arizona Area, the reportedly fourth largest
17   fixed-wireless Internet Service Provider in the US servicing over 50,000 square miles in
18   Iowa, Minnesota, Nebraska, South Dakota, and Wisconsin, ISPs providing service
19   (sometimes the only service available) to major rural areas, ISPs providing service to
20   school districts, and a highly regarded provider of wireless internet services at airports,
21   buildings, stadiums, multifamily and student housing, and commercial real estate, as
22   well as many other similar entities. Defendants are insisting that HE unilaterally shut
23   down all access to the Internet for these account holders thereby shutting off tens of
24   thousands of innocent end-users, for example, just to stop an individual end-user from
25   allegedly improperly downloading movies. Such demands are inappropriate when all
26   the Defendants need to do to ascertain the identity of the allegedly infringing end-user
27   is to contact the ISP.
28
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                 -16-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 17 of 31



1          85.    Defendants’ attempt to use an upstream provider like HE to stop alleged
2    copyright infringement by far-removed downstream end-user subscribers of others’ ISP
3    services is analogous to Defendants’ threatening an electric utility power company and
4    arguing that it must shut off power to an entire city or region, because the power
5    company is infringing Defendants’ copyrights by providing electricity, since an end user
6    could not download an unauthorized copy of a movie without electricity. The absurdity
7    of this analogy highlights the outrageous overbreadth of Defendants’ demands on HE.
8          86.    Defendants purport to have the IP addresses of HE’s account holders where
9    actual end-users are allegedly downloading the infringing movies but it is
10   technologically impossible for HE to identify a specific end-user with an IP address as
11   the records identifying the downloader are exclusively in the hands of the ISP.
12         87.    Nothing is stopping Defendants from directly pursuing the ISPs/service
13   providers associated with the allegedly offending IP addresses and serving subpoenas
14   for the identities of the end-users.
15         88.    Nothing is stopping Defendants from pursuing the individuals associated
16   with the allegedly offending IP addresses by contacting HE’s account holders/service
17   providers, who, unlike HE, typically would have the logs to identify the individual end-
18   user and the ability to shut down Internet access for that individual end-user without
19   affecting internet service to the tens of thousands of innocent users obtaining service
20   from that service provider.
21         89.    Notwithstanding Defendants’ ability to effectively stop the alleged
22   infringement by directly pursuing the users of the offending IP addresses, Defendants
23   are instead pursuing HE, which has no relationship with, and no ability to control service
24   to the allegedly offending end-user.
25         90.    HE is informed and believes and based thereon alleges that one or more
26   Defendants do not own the copyrights in the allegedly infringed material that counsel
27   for Defendants has indicated that Defendants own.
28
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                -17-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 18 of 31



1          91.    HE is informed and believes and based thereon alleges that one or more
2    Defendants are not validly existing legal entities and thus cannot own copyrights in the
3    allegedly infringed material.
4          92.    Defendants allege that HE has directly, contributorily, and vicariously
5    infringed Defendants’ copyright rights.
6          93.    Defendants allege that HE continues to directly, contributorily and
7    vicariously infringe Defendants’ copyright rights.
8          94.    Defendants allege that HE’s infringement of Defendants’ copyright rights
9    extends back to at least 2013, or earlier in that the statute of limitations for the alleged
10   acts of HE does not start until the Defendants’ learned of the alleged infringements.
11         95.    Defendants allege that HE’s infringement of Defendants’ copyright rights
12   is continuing.
13         96.    Defendants’ allegations of copyright infringement by HE are legally and
14   factually baseless.
15         97.    HE’s conduct has not and does not constitute direct copyright infringement,
16   because HE’s conduct does not violate any exclusive right granted to copyright holders
17   under 17 U.S.C. § 106.
18         98.    HE has not had, and does not have, knowledge of an identifiable person or
19   entity that has infringed any copyright owned by Defendants.
20         99.    Even if HE had or has actual knowledge that specific infringing material is
21   available using its connection, there are no simple nor feasible measures that HE can
22   take to prevent further damage to the copyrighted works.
23         100. Even if HE had or has actual knowledge that specific infringing material is
24   available using its connection, it would not be appropriate to shut down service to tens
25   of thousands or hundreds of thousands of innocent end-users when Defendants could
26   easily contact and/or issue a subpoena to the service provider who is HE’s account holder,
27   determine the identity of the alleged infringing end-user and have the service provider
28   shut down only that alleged infringing end-user.
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                 -18-
       Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 19 of 31



1          101. HE has not and does not materially contribute to another’s infringement of
2    any copyright owned by Defendants.
3          102. HE has not and does not provide its services, including providing ISPs and
4    other account holders with access to the backbone of the Internet, with the object of
5    promoting or advertising its use to infringe copyrights claimed by Defendants.
6          103. HE has not and does not advertise, promote or express an intent to promote
7    infringement, nor affirmatively take steps to foster the alleged copyright infringement.
8          104. HE has not and does not induce another’s infringement of any copyright
9    owned by Defendants.
10         105. HE’s conduct has not and does not contributorily infringe any copyright
11   owned by Defendants.
12         106. HE has not had, and does not have, the right or ability to supervise the
13   alleged infringement of any copyright owned by Defendants.
14         107. The alleged infringement of any copyright owned by Defendants has not
15   and does not constitute a draw for subscribers to HE’s services.
16         108. HE has not, and does not, engage in advertising or promoting of services
17   for facilitating the alleged infringement of any copyright owned by Defendants.
18         109. HE has not had, and does not have, a direct financial interest in the alleged
19   infringement of any copyright owned by Defendants.
20         110. HE has not and does not vicariously infringe any copyright owned by
21   Defendants.
22         111. HE’s conduct has not and does not constitute vicarious copyright
23   infringement.
24         112. Not only is HE not an infringer of any copyright rights of Defendants, but
25   Defendants have neither demonstrated nor alleged that any of HE’s account holders have
26   infringed any copyright rights of Defendants.
27         113. Nonetheless, HE has adopted and reasonably implemented, and informs
28   account holders of the HE's system or network of, a policy that provides for the
                   COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                    NO COPYRIGHT INFRINGEMENT
                                                -19-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 20 of 31



1    termination in appropriate circumstances of HE’s account holders, if any, who are repeat
2    infringers. Indeed, Judge Fogel of the Northern District of California has in a written
3    opinion recognized Hurricane’s policy to terminate infringers in appropriate
4    circumstances.
5          114. HE has a notification system for copyright infringement allegations and a
6    procedure for dealing with DMCA-compliant notifications. HE does not actively prevent
7    copyright owners from collecting information needed to issue such notifications.
8          115. Under appropriate circumstances, HE has or would terminate account
9    holders who repeatedly or blatantly infringe copyrights.
10         116. Accordingly, even if HE were somehow found liable for some type of
11   copyright infringement, which is emphatically denied, HE, as an upstream service
12   provider which does not provide any intermediate or transient storage (as defined in
13   17 U.S.C. § 512(k)(1)(B)), would not have any liability to Defendants due to the safe
14   harbor limitation of liability under 17 U.S.C. § 512(i).
15         117. Defendants have suffered no, and will not suffer any, legally cognizable
16   damages as a result of HE’s conduct.
17         118. Defendants are not entitled to any injunctive, monetary, or other relief from
18   HE.
19                                FIRST CLAIM FOR RELIEF
20               (Declaratory Judgment of No Direct Copyright Infringement)
21         119. HE repeats and realleges the allegations contained in paragraphs 1 to 118
22   of this Complaint as if fully set forth herein.
23         120. Defendants claim that HE’s conduct directly violates at least one exclusive
24   right granted to Defendants as alleged copyright holders under 17 U.S.C. § 106.
25         121. Under an ongoing threat of litigation, Defendants demand that HE
26   terminate the accounts of account holders and service providers for alleged violations of
27   end-users over which HE has no control, prospectively agree to take similar actions in
28
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                  -20-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 21 of 31



1    the future whenever Defendants’ counsel sends future notices, and pay money damages
2    well in excess of $500,000.
3          122. HE refutes Defendants’ allegations of direct copyright infringement and
4    refuses to comply with Defendants’ improper and impractical demands.
5          123. Defendants’ continued and repeated assertions of direct copyright
6    infringement and related demands create a significant cloud of uncertainty over HE’s
7    business, and cause HE to have a real and reasonable apprehension that it will eventually
8    be subject to suit.
9          124. The circumstances show that there is an actual, present, substantial, and
10   justiciable controversy between HE and Defendants, which have adverse legal interests,
11   of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
12         125. HE seeks a declaratory judgment that one or more Defendants do not own
13   the copyrights in the allegedly infringed material that counsel for Defendants has
14   indicated that Defendants own.
15         126. HE seeks a declaratory judgment that one or more Defendants are not
16   validly existing legal entities and thus cannot own copyrights in the allegedly infringed
17   material.
18         127. HE seeks a declaratory judgment that HE provides a passive conduit to the
19   backbone of the Internet, that HE engages in no volitional conduct with respect to any
20   allegedly copyrighted material, and that HE is not the proximate cause of any copyright
21   infringement alleged by Defendants.
22         128. HE seeks declaratory judgment that HE’s conduct has not and does not
23   constitute direct copyright infringement, because HE’s conduct does not violate any
24   exclusive right granted to copyright holders under 17 U.S.C. § 106.
25         129. HE seeks declaratory judgment that Defendants have suffered no, and will
26   not suffer any, legally cognizable damages as a result of HE’s conduct.
27         130. HE seeks declaratory judgment that Defendants are not entitled to any
28   injunctive, monetary, or other relief from HE.
                   COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                    NO COPYRIGHT INFRINGEMENT
                                                -21-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 22 of 31



1                                SECOND CLAIM FOR RELIEF
2            (Declaratory Judgment of No Contributory Copyright Infringement)
3          131. HE repeats and realleges the allegations contained in paragraphs 1 to 130
4    of this Complaint as if fully set forth herein.
5          132. Defendants claim that HE's conduct constitutes contributory infringement
6    of Defendants' alleged copyrights.
7          133. Under an ongoing threat of litigation, Defendants demand that HE
8    terminate the accounts of account holders and service providers over which HE has no
9    control, prospectively agree to take similar actions in the future whenever Defendants'
10   counsel sends future notices, and pay money damages well in excess of $500,000.
11         134. HE refutes Defendants' allegations of contributory copyright infringement
12   and refuses to comply with Defendants' improper and impractical demands.
13         135. Defendants' continued and repeated assertions of contributory copyright
14   infringement and related demands create a significant cloud of uncertainty over HE's
15   business, and cause HE to have a real and reasonable apprehension that it will eventually
16   be subject to suit.
17         136. The circumstances show that there is an actual, present, substantial, and
18   justiciable controversy between HE and Defendants, which have adverse legal interests,
19   of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
20         137. HE seeks a declaratory judgment that one or more Defendants do not own
21   the copyrights in the allegedly infringed material that counsel for Defendants has
22   indicated that Defendants own.
23         138. HE seeks a declaratory judgment that one or more Defendants are not valid
24   legal entities and thus cannot own copyrights in the allegedly infringed material.
25         139. HE seeks a declaratory judgment that HE has not had, and does not have,
26   knowledge of another's infringement of any copyright owned by Defendants.
27         140. HE seeks a declaratory judgment that even if HE had or has actual
28   knowledge that specific infringing material is available using its system, there are no
                   COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                    NO COPYRIGHT INFRINGEMENT
                                                  -22-
       Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 23 of 31



1    simple or feasible measures that HE can take to prevent further damage to the
2    copyrighted works.
3          141. HE seeks a declaratory judgment that even if HE had or has actual
4    knowledge that specific infringing material is available using its system, there are no
5    reasonable or appropriate measures that HE can take to prevent further damage to the
6    copyrighted works.
7          142. HE seeks a declaratory judgment that HE has not and does not materially
8    contribute to another's infringement of any copyright owned by Defendants.
9          143. HE seeks a declaratory judgment that Defendants cannot prove that HE
10   provides its services, including providing ISPs and other account holders with access to
11   the backbone of the internet, with the object of advertising or promoting its use to
12   infringe copyrights.
13         144. HE seeks a declaratory judgment that Defendants cannot prove that HE
14   clearly expressed an intent to promote infringement or affirmatively took steps to foster
15   copyright infringement.
16         145. HE seeks a declaratory judgment that HE provides a passive conduit to the
17   backbone of the Internet, that HE engages in no volitional conduct with respect to any
18   allegedly copyrighted material, and that HE is not the proximate cause of any copyright
19   infringement alleged by Defendants.
20         146. HE seeks a declaratory judgment that HE has not and does not induce
21   another's infringement of any copyright owned by Defendants.
22         147. HE seeks declaratory judgment that HE's conduct has not and does not
23   constitute contributory copyright infringement.
24         148. HE seeks declaratory judgment that Defendants have suffered no, and will
25   not suffer any, legally cognizable damages as a result of HE's conduct.
26         149. HE seeks declaratory judgment that Defendants are not entitled to any
27   injunctive, monetary, or other relief from HE.
28
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                -23-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 24 of 31



1                                THIRD CLAIM FOR RELIEF
2             (Declaratory Judgment of No Vicarious Copyright Infringement)
3          150. HE repeats and realleges the allegations contained in paragraphs 1 to 149
4    of this Complaint as if fully set forth herein.
5          151. Defendants have suggested, and expressly not waived their argument that,
6    HE's conduct constitutes vicarious infringement of Defendants' alleged copyrights.
7          152. Under an ongoing threat of litigation, Defendants demand that HE
8    terminate the accounts of account holders and service providers where end-users
9    allegedly infringe Defendants' right, but over which HE has no control. Defendants
10   demand that HE prospectively agree to take similar actions in the future whenever
11   Defendants' counsel sends future notices, and pay money damages well in excess of
12   $500,000.
13         153. HE refutes Defendants' allegations of vicarious copyright infringement and
14   refuses to comply with Defendants' improper and impractical demands.
15         154. Defendants' assertions of vicarious copyright infringement and related
16   demands create a significant cloud of uncertainty over HE's business, and cause HE to
17   have a real and reasonable apprehension that it will eventually be subject to suit.
18         155. The circumstances show that there is an actual, present, substantial, and
19   justiciable controversy between HE and Defendants, which have adverse legal interests,
20   of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.
21         156. HE seeks a declaratory judgment that one or more Defendants do not own
22   the copyrights in the allegedly infringed material that counsel for Defendants has
23   indicated that Defendants own.
24         157. HE seeks a declaratory judgment that one or more Defendants are not valid
25   legal entities and thus cannot own copyrights in the allegedly infringed material.
26         158. HE seeks a declaratory judgment that HE has not had, and does not have,
27   the right or ability to supervise the alleged infringement of any copyright owned by
28   Defendants.
                   COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                    NO COPYRIGHT INFRINGEMENT
                                                  -24-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 25 of 31



1          159. HE seeks a declaratory judgment that the alleged infringement of any
2    copyright owned by Defendants has not and does not constitute a draw for subscribers
3    to HE's services.
4          160. HE seeks a declaratory judgment that it has not, and does not, engage in
5    advertising or promoting of services for facilitating the alleged infringement of any
6    copyright owned by Defendants.
7          161. HE seeks a declaratory judgment that HE has not had, and does not have, a
8    direct financial interest in the alleged infringement of any copyright owned by
9    Defendants.
10         162. HE seeks a declaratory judgment that HE has not and does not vicariously
11   infringe any copyright owned by Defendants.
12         163. HE seeks declaratory judgment that HE's conduct has not and does not
13   constitute vicarious copyright infringement.
14         164. HE seeks declaratory judgment that Defendants have suffered no, and will
15   not suffer any, legally cognizable damages as a result of HE's conduct.
16         165. HE seeks declaratory judgment that Defendants are not entitled to any
17   injunctive, monetary, or other relief from HE.
18                                FOURTH CLAIM FOR RELIEF
19          (In the Alternative, Declaratory Judgment that Safe Harbor Applies)
20         166. HE repeats and realleges the allegations contained in paragraphs 1 to 165
21   of this Complaint as if fully set forth herein.
22         167. HE seeks a declaratory judgment that HE has adopted and reasonably
23   implemented, and informs account holders of the HE's system or network of, a policy
24   that provides for the termination in appropriate circumstances of HE's account holders
25   who are repeat infringers.
26         168. HE seeks a declaratory judgment that HE has a working notification system
27   for copyright infringement allegations and a procedure for dealing with
28   DMCA-compliant notifications. HE seeks a declaratory judgment that HE does not
                   COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                    NO COPYRIGHT INFRINGEMENT
                                                  -25-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 26 of 31



1    actively prevent copyright owners from collecting information needed to issue such
2    notifications.
3          169. HE seeks a declaratory judgment that under appropriate circumstances, HE
4    has or would terminate account holders who repeatedly or blatantly infringe copyrights.
5          170. Even if HE were somehow found liable for some type of copyright
6    infringement, which is emphatically denied, HE seeks, in the alternative, a declaratory
7    judgment that HE is an online service provider that does not provide any intermediate or
8    transient storage as defined in 17 U.S.C. § 512(k)(1)(B), and that HE does not have any
9    liability to Defendants due to the safe harbor limitation of liability under
10   17 U.S.C. § 512(i).
11         171. HE seeks declaratory judgment that Defendants have suffered no, and will
12   not suffer any, legally cognizable damages as a result of HE's conduct.
13         172. HE seeks declaratory judgment that Defendants are not entitled to any
14   injunctive, monetary, or other relief from HE.
15                                FIFTH CLAIM FOR RELIEF
16                                       (Copyright Misuse)
17         173. HE repeats and realleges the allegations contained in paragraphs 1 to 172
18   of this Complaint as if fully set forth herein.
19         174. Defendants' cease and desist letters and related communications demand
20   that HE, an upstream service provider of access to the backbone of the Internet to account
21   holders like ISPs, simply shut down entire ISPs and other commercial and governmental
22   account holders that provide Internet access to thousands or tens of thousands of
23   innocent people, based solely on allegations of infringement by an individual end-user
24   subscriber to the ISP or account holder. Defendants are thus putting HE in an impossible
25   situation, all based on an improper and unlawful overextension of Defendants' alleged
26   copyright rights. Defendants' letters and demands to HE are abusive, tortious, and
27   otherwise wrongful.
28
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                  -26-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 27 of 31



1          175. Defendants' unlawful scheme seeks to secure an exclusive right or limited
2    monopoly not granted by the Copyright Office pursuant to 17 U.S.C. § 102(b), which
3    would be contrary to public policy to grant, by, inter alia, alleging that HE is a copyright
4    infringer and demanding that HE take action against alleged third-party copyright
5    infringers with which HE has no relationship and no direct control over. Defendants'
6    actions improperly extend their alleged copyrights to encompass HE's procedures,
7    processes, systems, and methods of operation, and thus constitute copyright misuse.
8          176. Defendants' misuse of their alleged copyrights against HE renders them
9    unenforceable against HE.
10         177. Since Defendants' alleged copyrights are unenforceable against HE, HE's
11   conduct has not and does not constitute infringement of exclusive rights, if any, granted
12   to Defendants under 17 U.S.C. § 106 in connection with Defendants' alleged copyrights,
13   neither directly, contributorily, vicariously, nor otherwise.
14         178. Defendants have suffered no, and will not suffer any, legally cognizable
15   damages as a result of HE's conduct.
16         179. Defendants are not entitled to any injunctive, monetary, or other relief from
17   HE.
18                                SIXTH CLAIM FOR RELIEF
19                            (Attorney Fees under 17 U.S.C. § 505)
20         180. HE repeats and realleges the allegations contained in paragraphs 1 to 179
21   of this Complaint as if fully set forth herein.
22         181. Defendants' allegations of copyright infringement and its demands against
23   HE are frivolous and objectively unreasonable, and are not motivated by protecting their
24   copyrights, which could be effectively protected by pursuing the actual alleged end-user
25   infringers, or even the service providers that control the internet access of the actual
26   alleged infringers, but cannot be reasonably protected by attacking HE, which provides
27   passive access to the backbone of the Internet to account holders such as ISPs. In these
28   circumstances there is a need to award HE its costs including its attorney fees to deter
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                  -27-
       Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 28 of 31



1    copyright assertions entities like Defendants from abusing the system and frustrating the
2    legitimate purposes of the Copyright Act.
3          WHEREFORE, HE requests judgment against Defendant as follows:
4          With respect to the FIRST CAUSE OF ACTION, an order declaring that:
5          A.      HE has not and does not directly infringe any copyright rights of
6    Defendants;
7          B.      Defendants have suffered no, and will not suffer any, legally cognizable
8    damages as a result of HE’s actions;
9          C.      Defendants are not entitled to any injunctive relief or damages against HE;
10         D.      HE is awarded its costs, expenses and attorneys' fees in this action; and
11         E.      Awarding such other further relief to which HE may be entitled as a matter
12   of law or equity, as the Court deems just and proper.
13         With respect to the SECOND CAUSE OF ACTION, an order declaring that:
14         F.      HE has not and does not contributorily infringe any copyright rights of
15   Defendants;
16         G.      Defendants have suffered no, and will not suffer any, legally cognizable
17   damages as a result of HE’s actions;
18         H.      Defendants are not entitled to any injunctive relief or damages against HE;
19         I.      HE is awarded its costs, expenses and attorneys' fees in this action; and
20         J.      Awarding such other further relief to which HE may be entitled as a matter
21   of law or equity, as the Court deems just and proper.
22         With respect to the THIRD CAUSE OF ACTION, an order declaring that:
23         K.      HE has not and does not vicariously infringe any copyright rights of
24   Defendants;
25         L.      Defendants have suffered no, and will not suffer any, legally cognizable
26   damages as a result of HE’s actions;
27         M.      Defendants are not entitled to any injunctive relief or damages against HE;
28         N.      HE is awarded its costs, expenses and attorneys' fees in this action; and
                   COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                    NO COPYRIGHT INFRINGEMENT
                                                 -28-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 29 of 31



1          O.     Awarding such other further relief to which HE may be entitled as a matter
2    of law or equity, as the Court deems just and proper.
3          With respect to the FOURTH CAUSE OF ACTION, in the alternative to the
4    relief sought with respect to any or all of the first, second, and third causes of action, an
5    order declaring that:
6          P.     HE is an online service provider that does not provide any intermediate or
7    transient storage as defined in 17 U.S.C. § 512(k)(1)(B), and that HE does not have any
8    liability to Defendants due to the safe harbor limitation of liability under
9    17 U.S.C. § 512(i);
10         Q.     Defendants have suffered no, and will not suffer any, legally cognizable
11   damages as a result of HE’s actions;
12         R.     Defendants are not entitled to any injunctive relief or damages against HE;
13         S.     HE is awarded its costs, expenses and attorneys' fees in this action; and
14         T.     Awarding such other further relief to which HE may be entitled as a matter
15   of law or equity, as the Court deems just and proper.
16         With respect to the FIFTH CAUSE OF ACTION, an order declaring that:
17         U.     Defendants misused their alleged copyrights against HE, and thus rendered
18   them unenforceable against HE;
19         V.     Defendants have suffered no, and will not suffer any, legally cognizable
20   damages as a result of HE’s actions;
21         W.     Defendants are not entitled to any injunctive relief or damages against HE;
22         X.     HE is awarded its costs, expenses and attorneys' fees in this action;
23         Y.     Awarding such other further relief to which HE may be entitled as a matter
24   of law or equity, as the Court deems just and proper; and
25         Z.     Entry of an injunction ordering that Defendants, their officers, agents,
26   members, and servants, and all persons acting in concert with them, including
27   Defendants’ counsel, be permanently restrained from alleging that HE is liable for
28   alleged copyright infringement by downstream users of Internet access provided by HE,
                  COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                   NO COPYRIGHT INFRINGEMENT
                                                  -29-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 30 of 31



1    and be permanently restrained from demanding that HE take action against any such
2    alleged copyright infringements.
3          With respect to the SIXTH CAUSE OF ACTION:
4          AA. An award to HE of its costs including its attorney fees incurred in
5    connection with defending against Defendants’ copyright infringement allegations, with
6    interest; and
7          BB. An award of such other and further relief as the Court deems just and
8    proper.
9              DATED: June 10, 2020.
10                                               BAILEYKENNEDY
11                                               By: /s/ Joshua M. Dickey
                                                    JOSHUA M. DICKEY
12                                                  8984 SPANISH RIDGE AVENUE
                                                    LAS VEGAS, NEVADA 89148
13
                                                 In Association With:
14
                                                       NEIL D. GREENSTEIN
15                                                     TECHMARK
16                                                     1751 Pinnacle Drive
                                                       Suite 1000
17                                                     Tysons, VA 22102
18                                               Attorneys for Plaintiff
                                                 HURRICANE ELECTRIC LLC
19
20
21
22
23
24
25
26
27
28
                     COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                      NO COPYRIGHT INFRINGEMENT
                                                -30-
        Case 2:20-cv-01034-JCM-DJA Document 1 Filed 06/10/20 Page 31 of 31



1                                    JURY TRIAL DEMAND
2           Plaintiff, Hurricane Electric LLC, hereby requests a trial by jury on all issues
3    triable of right by a jury.
4            DATED: June 10, 2020.
5                                                  BAILEYKENNEDY
6                                                  By: /s/ Joshua M. Dickey
                                                      JOSHUA M. DICKEY
7                                                     8984 SPANISH RIDGE AVENUE
                                                      LAS VEGAS, NEVADA 89148
8
                                                   In Association With:
9
                                                        NEIL D. GREENSTEIN
10                                                      TECHMARK
11                                                      1751 Pinnacle Drive
                                                        Suite 1000
12                                                      Tysons, VA 22102
13                                                 Attorneys for Plaintiff
                                                   HURRICANE ELECTRIC LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                   COMPLAINT FOR COPYRIGHT MISUSE AND DECLARATORY JUDGMENT OF
                                    NO COPYRIGHT INFRINGEMENT
                                                 -31-
